Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 15/706,527 (the ‘527 application), of U.S. Patent No. 9,148,993 (the ‘993 patent), which issued from U.S. Patent Application No. 14/564,510 (the ‘510 application) with claims 1-13 on October 6, 2015.
A full copy of the printed patent (including the front page) is used to provide the abstract, drawings, specification, and claims of the patent for the reissue application.  (MPEP 1411, March 2014)  The ‘527 application does not include the front page of the ‘993 patent.  Appropriate correction is required.

Application Data Sheet (ADS)
	The ADS does not state the correct priority data.  The ADS should state that the 13/385,736 application is a continuation-in-part of application no. 13/136,032, which is a continuation of application no. 12/283,448.  Appropriate correction is required.

Objection - Abstract
	MPEP 1411 states: “[p]ursuant to 37 CFR 1.173(a)(1) the application specification, including the claims, must be furnished in the form of a copy of the printed patent in double column format (so that the patent can be simply copied without cutting). … Thus, a full copy of 
	The abstract filed 09/15/2017 is objected to since Applicant has not provided a copy of the front page of the ‘880 patent for this item.

Amendment
	The amendment filed November 3, 2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings:
	(A) The matter to be omitted by reissue must be enclosed in brackets; and
	(B) The matter to be added by reissue must be underlined. 	
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.
	In the third line of claim 9, there is an open bracket, i.e., in the phrase “[prolonged term is continuously”.  In claims 11 and 12, the term “K2O” has been changed to “K2O” without the use of the required markings to show the changes being made.

Scope of Claims
	The ‘527 application, as amended November 3, 2021, contains claims 1-22 directed to a method of potassium fertigation of an agricultural field.  Claims 1, 14 and 19, as they appear in the improper November 3, 2021 amendment, are representative:

1. (Amended) A method of prolonged-term emitter-irrigation potassium fertigation of an agricultural field, said agricultural field being irrigated by [means of] an [active] emitter-irrigation system having a stream of flowing irrigation water upstream of said agricultural field, said method comprising [the steps of]:
	(step 1) converting said irrigation water to treated irrigation water by continuously charging a potassium-nutrient feedstock to said stream of said flowing irrigation water upstream of said agricultural field whereby said irrigation water is converted to treated irrigation water, wherein said potassium-nutrient feedstock [is comprised of] comprises potassium formate and water;
	(step 2) irrigating said agricultural field with said treated irrigation water; and
	(step 3) repeating step 1 and step 2 each irrigation day over a prolonged term.

14. A method of potassium fertigation of an agricultural field, said agricultural field being irrigated using an irrigation system having a stream of irrigation water upstream of said agricultural field, said method comprising:
	charging a potassium-nutrient feedstock to said stream of irrigation water upstream of said agricultural field to convert said irrigation water to treated irrigation water, wherein said potassium-nutrient feedstock consist essentially of potassium, organic carbon, and water; and
	irrigating said agricultural field with said treated irrigation water,
	wherein, during at least 50% of a growing season or crop cycle, said potassium-nutrient feedstock is continuously or substantially continuously charged to said stream of irrigation water upstream of said agricultural field, and said agricultural field is irrigated with said treated irrigation water in multiple consecutive irrigations.

19. A method of potassium fertigation of an agricultural field, said agricultural field being irrigated using an irrigation system having a stream of irrigation water upstream of said agricultural field, said method comprising:
	charging a potassium-nutrient feedstock to said stream of said irrigation water upstream of said agricultural field to convert said irrigation water to treated irrigation water, wherein said potassium-nutrient feedstock consists essentially of potassium, organic carbon, and water; and
	slug-feeding said agricultural field with said treated irrigation water.  
35 U.S.C. 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lacks antecedent basis to recite “said active emitter-irrigation system”.  Appropriate correction is required.

35 U.S.C. 251(a)
Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent,  No new matter shall be introduced into the application for reissue.

I.	Claims 3, 4, 5, 7, 8, 9, 11, 14, 16, 17, 18 and 19-22 are rejected as not complying with the original patent requirement under 35 U.S.C. 251.
Claims 3, 4, 5, 7, 8, 9, 11, 14, 16, 17, 18, 19 and 22 are directed to a method of potassium fertigation wherein a “potassium-nutrient feedstock” is fed to an irrigation water stream.  Claims 3 and 19-22 are directed to a method of “slug-feeding” an agricultural field with treated irrigation water.  As stated in Forum US, Inc. v Flow Valve, LLC, 926 F.3d 1346, 2019 USPQ2d 221227 (Fed. Cir.), for broadening reissue claims, the specification of the original patent must do Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.”  Antares, 771 F.3d at 1362.
Under the heading “SUMMARY OF THE INVENTION”, the ‘993 patent specification teaches
[t]he present invention provides a method for emitter-irrigation potassium fertigation wherein a potassium-nutrient feedstock comprised of potassium formate and water is charged to an active emitter-irrigation system continuously or substantially continuously, at low levels, during the entire time, or substantially the entire time, that irrigation water is sufficiently flowing through the irrigation system during a prolonged term (“prolonged-termed continuous charge” or prolonged-termed continuous fertigation”) wherein the potassium-nutrient feedstock has a high potassium-nutrient content, has a high organic carbon content, has a minimal amount of water, has no essential yield-extraneous constituent such as sulfate, has no essential yield-adverse constituent such as degradable thiosulfate, phosphate or chloride and its minimal water content drastically reduces shipping, storage and handling costs.  (Column 3, lines 21-36)

The ‘993 patent does not “clearly and unequivocally disclose” slug-feeding as a separate invention of the ‘993 patent.  To the contrary, the ‘993 patent teaches that slug-feeding is a conventional agricultural practice to minimize the labor requirements and ease material handling that normally entails feeding high concentrations of fertilizer to the irrigation water over a six to seven hour period during irrigation and then continuing the irrigation for an additional two to three hours to rinse out all of the fertilizer that is contained inside the irrigation system (column 2, lines 30-48) which is in stark contrast to “the present invention . . .  wherein a potassium-nutrient feedstock comprised of potassium formate and water is charged to an active emitter-irrigation system continuously or substantially continuously, at low levels, during the entire time, or substantially the entire time, that irrigation water is sufficiently flowing through the irrigation system during a prolonged term.
The ‘993 patent also does not “clearly and unequivocally disclose” the use of a potassium nutrient feedstock other than potassium formate and water.  For example, under the heading “The Potassium-Nutrient Feedstock”, the ‘993 patent specification teaches
[t]he method and/or system of the present invention, namely the method and/or system for fertigation by charging a potassium-nutrient feedstock comprised of potassium formate and water to the irrigation system, is drastically advantageous because the feedstock has a high potassium-nutrient content, has a high organic carbon content, has a minimal amount of water, has no essential yield-extraneous constituent such as sulfate, has no yield-adverse constituent such as degradable thiosulfate, phosphate or chloride and its minimal water content drastically reduces shipping, storage and handling costs.  It has no cations or anions (such as phosphate as mentioned above) that increase the deposit-forming load of the irrigation water to which it is fed.  Such anions or cations, and other adverse constituents such as degradable thiosulfate, are typically present in commercial fertilizers because they are needed for the delivery of the nutrient or for other reasons tied to the respected formulations; in other words, they are essential yield-adverse constituents with respect to those formulations.  (Column 4, lines 39-57; emphasis added)

In contrast, the most basic (simple) sources of potassium used in conventional agricultural fertigation are potassium sulfate and potassium thiosulfate.  Potassium sulfate is soluble only up to 8% potassium as K2O (a 0-0-8 NPK fertilizer), requiring huge costs for (a) shipment and storage of this dilute fertilizer and (b) the time and labor required to slug-feed such a dilute material to an irrigation system.  Potassium thiosulfate (a 0-0-25 NPK fertilizer) has a higher solubility than potassium sulfate (but still far lower than the present invention’s more preferred 0-0-36 to 0-0-42 NPK feedstock) but it is expensive and, since the sulfur of thiosulfate is not in its highest oxidation state, it is at risk of decomposition and precipitation, which leads to fouling of the irrigation system and impaired irrigation.  (No oxidants, such as chlorine, can be used in the irrigation system at or about the same time as potassium thiosulfate.)  Potassium nitrate, another potassium source, is very soluble but (a) its distribution is restricted or prohibited by laws and/or regulations because of security risks associated with its nitrate content and (b) it is prohibitively expensive.  Potassium phosphate, another highly soluble potassium, source, is also much too expensive for conventional fertigation practices and the phosphate, an essential yield-adverse constituent with respect to this fertilizer, can cause precipitation and fouling problems.  (Column 5, lines 1-27)


Accordingly, claims 3, 4, 5, 7, 8, 9, 11, 14, 16, 17, 18 and 19-22 do not comply with the original patent requirements under § 251(a).

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that the sentence “[t]he present invention relates to methods for fertilization by adding fertilizer nutrients to agricultural irrigation systems”, by virtue of its prominence as the first substantive sentence of the issued patent “should be entitled to at least as much weight as the paragraph at col. 3, ll. 21-36 of the issued patent (Remarks, page 8) is not persuasive.  Putting aside the fact that applicant has not identified anything “substantive” about that sentence, there is nothing taught in the “first substantive sentence” that is not already in the prior art, i.e., “adding fertilizer nutrients to agricultural irrigation systems” is well known in the art.  See, for example U.S Patent 2,163,065 to Rosenstein which was cited in the ‘510 application 
Applicant argument that the issued patent is “replete with examples in which the potassium-nutrient feedstock is disclosed without limiting it to potassium formate and water” is misplaced (Remarks pages 12-14).  The ‘993 patent clearly and unequivocally discloses that the potassium-nutrient feedstock comprises potassium formate and water (see, for example, column 3, lines 2-23; column 4, lines 39-42; column 4, lines 58-64; column 6, lines 48-50; original patent claim 1) and applicant has not pointed to any teaching to the contrary.
Applicant’s argument that the ‘993 patent specification discloses an intent to include fertilizers other than simply potassium formate and water as part of the potassium-nutrient feedstock (Remarks, page 11) is readily agreed with.  Clearly the potassium-nutrient feedstock may contain other fertilizers in addition to potassium formate.
As to the claim limitation “slug feeding”, applicant argues “nothing in the issued patent specifically states that the invention(s) disclosed therein are not an improvement on conventional fertigation techniques.  If anything, the above passages indicate an intent to include improvements to conventional fertigation approaches within the scope of the invention(s) (Remarks, page 18).
.

Allowable Subject Matter
	No additional art which teaches or render obvious the method of claims 1, 6, 10 and 12 as now claimed in the ‘993 patent has been made of record in the 15/706,527 reissue application.  Accordingly, claims 1, 6, 10 and 12 are patentable for the reasons as found in the ‘993 patent.

Objection to Claims
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,148,993 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.

	

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991     

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991